I concur in the order of reversal and remanding the cause for a new trial, but I dissent from all the reasons assigned therefor and the legal proposition laid down in the opinion. The simplest way to give my reasons therefor is just to state my views of the matters involved in this cause.
Plaintiff commenced this action as a proceeding in condemnation June 23, 1937. After hearing had pursuant to notice served on defendants, the court on June 29, 1937, granted, signed and filed an order of occupancy of the premises sought to be condemned for the purpose of commencing and prosecuting the work of establishing and installing plaintiff's pipe line. In answers thereafter filed, defendants *Page 125 
denied the right or necessity for the taking of defendants' lands for a new right of way, and the trial court after conclusion of the trial upon the merits held there was no such necessity, and denied plaintiff's right to condemn. This was done in the face of the statement by defendants' counsel that he conceded plaintiff had shown sufficient grounds for condemnation. Such defense was not open or available to defendants at the time of trial in 1939. The question of the right to condemn and the necessity therefor are the matters before the court on the application for an order of occupancy. They must be raised there if at all. The order of occupancy was an adjudication that plaintiff has a right to resort to eminent domain, and of the necessity therefor. Such matters being determined by the order of occupancy, the only remaining question as far as the proceeding in eminent domain is concerned is the determination of damages. After plaintiff had, by proper leave of court, taken possession and installed its pipe line defendants cannot deny the right nor can plaintiff refuse to proceed for a determination of damages and pay the same. 10 R.C.L. Eminent Domain, p. 194; 18 Am. Jur. p. 977; ChicagoG.W.R. Co. v. Kemper, 256 Mo. 279, 166 S.W. 291, Ann. Cos. 1915D, 815; Philadelphia St. Ry. Company's Petition, 203 Pa. 354,53 A. 191; Tennessee Cent. R.R. Co. v. Campbell,109 Tenn. 640, 75 S.W. 1012; Bluefield v. Baily, 62 W. Va. 304,57 S.E. 805; Ketchum Coal Co. v. District Court, 48 Utah 342,159 P. 737, 4 A.L.R. 619; Ketchum Coal Co. v. Pleasant ValleyCoal Co., 50 Utah 395, 168 P. 86. The writer is aware that inUtah Copper Company v. Montana-Bingham Mining Company,69 Utah 423, 255 P. 672, this court held that under the facts in that case the order of occupancy was not controlling on the right to condemn, — but the facts there were very different from those here involved. And that case involved stipulations of counsel providing for further hearing on the matter. However, that case was a contest between private parties and no public rights as such were involved. And in that opinion Mr. Justice Straup admits that where the condemnation is sought by the state, a municipality, or by a *Page 126 
quasi-public corporation or utility, where the public body as such is involved, a different rule might apply. Here the town in the interests of the health of the inhabitants thereof had proceeded under a court order to install its new line and served its inhabitants for two years without complaint by defendants as to the occupancy. As against the public they cannot now be heard to question the right to maintain the action. Although neither party here has by assignment assailed the holding of the trial court on this matter since the cause is reversed and must be retried, I deem it advisable to make clear my views. For the reason set forth above, and not that assigned by my associate, I agree that the cause must be remanded for retrial.
I must dissent most vigorously from that part of the opinion of Mr. Justice PRATT holding that the agreement of 1911, between Weeks and Hyde Park Town, is a violation of Sec. 6 of Article 11 of the Constitution of Utah. The constitutional provision was written to prevent towns from alienating their water sources and supply, and was not to prevent the town from utilizing its supply, or from proceeding in sane and practical ways to give its inhabitants water service and a supply of water as pure and wholesome as possible. To utilize its water supply properly and efficiently the town should install a proper water system, using pipes instead of open contaminated ditches. The installation of pipes may require rights of way. The acquiring of rights of way by purchase may be, in small communities like Hyde Park, an insurmountable obstacle if cash must be paid. Too often such villages are already taxing to the legal constitutional limit, and would need be without a proper water system; whereas a mere top right, still leaving the inhabitants more water than they would have in open ditches, would make a modern system available. Furthermore, one must know as a matter of common knowledge that putting the water in and through pipes conserves, saves and increases the water supply to the inhabitants of the town, and is therefore a saving, or the acquiring of an increase in the water *Page 127 
supply rather than a loss or alienation thereof. The constitutional provision, after forbidding alienation of municipal water rights or sources of supply, provides: "but all such waterworks, water rights and sources of water supply * * *shall be preserved, maintained and operated by it for supplyingits inhabitants with water at reasonable charges." (Italics added.) I am unable to see how any one reading this record can say that what was here done was not a most efficient and necessary thing to do, in order to carry out the mandate of the constitution to so operate its water right as to supply the inhabitants of Hyde Park with wholesome water at reasonable charges.
There is still another reason why I must agree with the trial court on this issue rather than with my associate. According to the testimony, when Hyde Park decided to install a water system it had no culinary water. It took steps to find and acquire a water supply and also a means of getting it to the inhabitants. As a part of a general plan of action it entered into negotiations with the Smithfield Irrigation Company for water, and with defendants and their predecessors in title for rights of way. Neither was of any practical use without the other. As a result the town acquired water from Smithfield Irrigation Company and the rights of way involved in this action from defendants and their predecessors, the town intending and expecting to receive for culinary use of its inhabitants the water it took through its pipe line, less the "tap dribbles" as they called it, allowed for the right of ways. It seems evident to me that the town instead of alienating any water rights received and enjoyed all it expected or claimed, all it thought it was to receive, and all it paid for, out of this transaction involved in the purchase and installation of its water supply and system. Constitutions are written to afford a sane, practical, sensible form of government and not to "hogtie" or strangle orderly and practical application of the powers and principles of the government so set up. Governments, established under constitutions, are the servants of the public *Page 128 
and not its master or dictator. The people, and not the government is the source of power.
There are two other grounds upon which I think the prevailing opinion is in error. The trial court found as a fact that respondents Weeks and Toolson, predecessors of defendant Chambers, surrendered, transferred, conveyed, and exchanged to Hyde Park Town the ditch culinary rights they had for the tap privileges. (The town's witnesses made no denial of this fact.) While the evidence is meagre I think there is sufficient evidence of that fact to sustain the finding of the trial court. But the position of the prevailing opinion puts one in a dilemma. If the town could not make the agreement with defendants for the tap rights then it never did do so. If it never did so, then we must conclude that it did a legal thing and gave defendants the right to take their ditch culinary water through the pipe in return for the right of way. That clearly would be legal and has some considerable support in the evidence. The town would thereby obtain any seepage and evaporation savings of defendants' waters, and any unused excess thereof.
Since the cause must be remanded and retried I think the parties should be permitted to recast their pleadings, should they so desire, and the whole cause be untried so the parties may present fully any evidence they may have upon the questions. *Page 129